Citation Nr: 0306836	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-30 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran filed a timely substantive appeal 
following a February 1996 rating decision denying service 
connection for post-traumatic stress disorder, to include the 
question of whether correspondence received in December 1996 
was adequate to constitute a substantive appeal.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active military service from March 1964 to 
December 1965.  He lost 98 days of his service under 10 
U.S.C. § 972 from August 19, 1965 to November 23, 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina-which, among other things, denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).

The Board remanded the case to the RO in May 1999 to give the 
veteran and his representative an opportunity to present 
evidence and argument, including at a hearing, on the 
preliminary issue of whether he had filed a 
timely substantive appeal concerning his claim for PTSD.  A 
remand also was required to give the RO the initial 
opportunity to adjudicate the timeliness issue.  A hearing 
with the Board, later scheduled on this specific issue, was 
cancelled.  And the Board issued a decision in July 2000 
determining the veteran had not filed a timely substantive 
appeal.  Consequently, the Board did not have jurisdiction to 
consider the supplemental issue of whether he was entitled to 
service connection for PTSD, so the Board dismissed the 
claim.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.200 (2000) (an appeal to the Board consists of 
a timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal (e.g., a VA Form 9 
or equivalent statement).  The veteran then appealed the 
Board's decision to the Untied States Court of Appeals for 
Veterans Claims (CAVC/Court).

During the pendency of the appeal to the Court, the veteran's 
representative and VA's General Counsel filed a Joint Motion 
requesting that the Court vacate the Board's decision and 
remand the case to determine whether correspondence received 
in December 1996 was adequate to constitute a valid 
substantive appeal and, therefore, a basis for concluding the 
appeal was timely.  The Court issued an Order in June 2002 
granting the joint motion for remand (JMR).

In September 2002, after receiving the case back from the 
Court, the veteran and his representative were informed that 
they could submit additional evidence or argument to support 
the claim.  His attorney responded later in September 2002 
that he would be submitting additional evidence and argument.  
But in January 2003, the attorney, in response to the Board's 
inquiry concerning whether they wanted another hearing, 
stated that the veteran did not wish to testify at another 
hearing and was willing to proceed with his appeal using the 
evidence provided at his earlier hearings in 1998.  Those 
hearings, incidentally, were only pertaining to the issue of 
whether he was entitled to service connection for PTSD-not 
the preliminary issue of the timeliness and adequacy of his 
appeal.  But since he indicated that he does not want another 
hearing, even on these additional preliminary issues, 
the adjudication of his appeal may proceed.  38 C.F.R. 
§§ 20.702, 20.704 (2002).


FINDINGS OF FACTS

1.  The RO sent the veteran a letter on February 27, 1996, 
notifying him that his claim for service connection for PTSD 
was denied.

2.  The veteran filed a timely NOD in September 1996 to 
initiate an appeal to the Board concerning this claim for 
PTSD.  

3.  The RO then sent the veteran a Supplemental Statement of 
the Case (SSOC) on November 19, 1996, which addressed the 
issue of his purported entitlement to service connection for 
PTSD; the SSOC also apprised him of his procedural and 
appellate rights in the event that he elected to perfect his 
appeal of this claim to the Board by submitting a timely 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).





4.  A statement in support of his claim (VA Form 21-4138), 
subsequently received from the veteran on December 23, 1996, 
merely requested the RO to consider duplicative evidence that 
he already had submitted in September 1995-prior to the RO 
denying his claim in February 1996, although he believed that 
certain parts of those previously submitted records were 
missing and, therefore, not considered in that decision.

5.  Even when construed liberally, the veteran's December 
1996 statement (on VA Form 21-4138) did not set out specific 
arguments relating to errors of fact or law made by the RO in 
denying his claim for PTSD; that statement also did not 
reasonably raise or indicate that he wished to raise a 
particular issue with the Board; rather, the statement only 
indicated that he merely wished to clarify what evidence was 
before the RO and had been considered.

6.  The veteran's December 1996 statement (on VA Form 21-
4138) was inadequate to constitute a valid substantive 
appeal, even when given a liberal construction, and he did 
not request an extension of time for perfecting an appeal to 
the Board in response to the RO's February 1996 decision 
denying his claim for service connection for PTSD.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal to the Board 
following the RO's February 1996 decision denying his claim 
for service connection for PTSD, so the Board does not have 
jurisdiction to consider this claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.202, 20.302, 
20.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The VCAA since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Since the VCAA was enacted during the pendency of this appeal 
and is a liberalizing law-providing procedural safeguards 
and protections of preliminary notice and assistance to a 
level not previously available, the veteran is entitled to 
the benefit of this new law in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).

It also is important to bear in mind, however, that even the 
VCAA has limitations.  VA must balance the duties to notify 
and assist against the futility of requiring VA to develop a 
claim if there is no reasonable possibility that the 
assistance would help in substantiating the claim.  Thus, 
when the law as mandated by statute, and not the evidence, is 
dispositive of a claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), citing Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In this particular case, the veteran twice testified a 
hearings-initially in April 1998 before a local hearing 
officer at the RO and later that same year in August 1998, 
also at the RO, before a Veterans Law Judge (Member of the 
Board).  But neither of those hearings concerned the specific 
issue of the adequacy and timeliness of his appeal for PTSD.  
Instead, they only pertained to whether he was entitled to 
service connection for this condition on the merits.  But the 
Board effectively cured that procedural due process problem 
by remanding the case in May 1999 to give the veteran and his 
representative an opportunity to present evidence and 
argument, including at a hearing, on the preliminary issue of 
whether he had filed a timely substantive appeal.  The Board 
also remanded the case to give the RO the initial opportunity 
to adjudicate the timeliness issue and to duly apprise the 
veteran of its resulting decision concerning this and of the 
governing laws and regulations.  And the RO did, in fact, do 
just that after receiving the case back from the Board.  
Then, at his request, the Board scheduled him for a hearing 
in Washington, D.C., before a Veterans Law Judge concerning 
the timeliness issue.  The Board sent him a letter on June 
28, 2000, notifying him of the date, time, and exact location 
of his hearing.  But he cancelled it.  See 38 C.F.R. 
§ 20.702(e) (2002) (concerning the withdrawal of a hearing 
request).  So the Board then issued a decision in July 2000 
dismissing his claim-as not timely appealed.

The Court subsequently vacated the Board's decision, in a 
June 2002 Order, but the Board's decision already had 
apprised the veteran of the type of evidence needed to 
substantiate his allegations (that he had perfected a timely 
appeal), and of the governing laws, regulations, and 
precedent decisions by the Court.  The Board's decision also, 
although vacated, had apprised the veteran of the most 
relevant evidence governing the outcome of his claim (of a 
timely appeal).  That, too, even earlier had been discussed 
at length in the Joint Motion for Remand (JMR), which, when 
filed in June 2002, resulted in the Court's Order that same 
month.  Clearly then, both the veteran and his representative 
were well aware of the specific evidence at issue and the 
applicable legal authority.  They also were on notice of what 
specific evidence the veteran was responsible for obtaining 
and submitting, himself, and what specific evidence VA would 
obtain for him.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Board more recently sent the veteran and his 
representative additional letters in September 2002 giving 
them yet another opportunity to identify and/or submit 
additional supporting evidence or argument.  See generally 
38 C.F.R. § 20.1304 (2001), as amended by 67 Fed. Reg. 3099 
(Jan. 23, 2002).  The attorney representative indicating when 
responding later in September 2002 that he would continue 
representing the veteran in his appeal before the Board (just 
as he had in the appeal to the Court), and that additional 
evidence would be submitted prior to expiration of the 90-day 
deadline on December 6, 2002.  No additional evidence was 
submitted by that terminal date or otherwise identified as 
even existing, however.  So the Board sent the veteran and 
his representative another letter in January 2003 asking him 
whether he wanted another hearing before the Board since the 
Veterans Law Judge who had conducted his August 1998 hearing 
had retired.  His attorney representative responded in a 
statement later in January 2003 that he was waiving his right 
to another hearing before the Board.  The attorney 
representative further indicated that, after speaking with 
him, the veteran agreed that his August 1998 hearing 
testimony was complete and that he is willing to permit the 
Board to proceed to a decision in his case using the evidence 
that he provided at that 1998 hearing.  So the veteran will 
not be prejudiced by the Board proceeding with a decision in 
his appeal, as he has requested, without further delay.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



Background

As alluded to earlier, the RO denied the veteran's claim for 
service connection for PTSD in a February 1996 rating 
decision.  The RO also sent him a letter on February 27, 
1996, notifying him of that decision and apprising him of his 
procedural and appellate rights in the event that he elected 
to appeal to the Board.  He responded by filing a timely NOD 
in September 1996.  The RO then sent him a SSOC on November 
19, 1996, which addressed the issue of his purported 
entitlement to service connection for PTSD.  That SSOC also 
apprised him of his procedural and appellate rights in the 
event that he elected to "perfect" his appeal of this claim 
to the Board by submitting a timely Substantive Appeal 
(e.g., a VA Form 9 or equivalent statement containing the 
essential information).

Subsequently, a VA Form 9 was received in November 1996 and a 
VA Form 21-4138, Statement in Support of Claim, was received 
in December 1996.  Neither of those documents addressed the 
issue of service connection for PTSD.  (Indeed, it was 
conceded in the June 2002 Joint Motion for Remand that those 
documents could not constitute a timely substantive appeal.)

Also later submitted, however, was another VA Form 21-4138, 
and that is the specific one at issue.  It was signed and 
dated on December 17, 1996, and subsequently received at the 
RO on December 23, 1996.  On that form, the veteran stated, 
in regards to his alleged stressor of being endangered in 
Germany by wild boars, that "[i]n looking through my 
paperwork that you forwarded to me, I noticed that you did 
not have the first 18 pages of my stressor letter dated 
[September 20, 1995,] so I have attached them.  Please take 
these into consideration.  My sergeant kept taunting me & 
asking if I were scared 'of those little pigs'.  As you can 
see these hideous boars are not just 'little pigs' (see 
attached article)."

In a January 30, 1997, letter the RO informed the veteran 
that it had the information on file which he had provided and 
that this particular evidence already had been considered.

A statement, VA Form 646, from the veteran's then current 
representative, dated and received in May 1997 addressed, in 
part, the issue of his purported entitlement to service 
connection for PTSD.

In March 1998 the veteran filed a VA Form 9-also addressing, 
in part, the issue of his purported entitlement to service 
connection for PTSD.

Also on file is an unsigned VA Form 646 dated in March 1998, 
but which does not specify which issues were being addressed.

The veteran testified at the RO before a local Hearing 
Officer in April 1998 that he had previously written a 30-
page letter explaining his stressors but had received 18 
pages back.  He also reiterated that when wild pigs overran 
his position in Germany his sergeant asked whether he was 
"scared of these little pigs." (see page 3 of the 
transcript).  

The RO issued a SSOC in May 1998 that discussed, in part, the 
veteran's claim for service connection for PTSD.

In a VA Form 21-4138 received in May 1998, the veteran 
requested a copy of the transcript of his April 1998 hearing.

In June 1998 the RO responded to a case status request filed 
earlier that same month by the veteran's Congressman.

Another VA Form 9 was received on June 21, 1998, addressing 
all of the issues mentioned in the May 1998 SSOC.  

The veteran testified at another hearing in August 1998, but 
this time before a Veterans Law Judge (Member of the Board).

Governing Laws and Regulations

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200 (2002).

Questions concerning the timeliness and/or adequacy of 
response to a SOC shall be determined by the Board.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  

Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a SOC.  38 C.F.R. 
§ 19.34 (2002).  

The regulations in effect in 1996, the relevant time at 
issue, provided that:

A decision as to the adequacy of the allegations 
of error of fact or law in a Substantive Appeal 
will be made by the Board of Veterans' Appeals.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given notice of 
the issue and a period of 60 days following the 
date on which such notice is mailed to present 
written argument or to request a hearing to 
present oral argument on this question.  The date 
of mailing of the notification will be presumed to 
be the same as the date of the letter of 
notification.  

38 C.F.R. § 20.203 (1996).

More recently, however, as of November 21, 2001, 38 C.F.R. 
§ 20.203 was removed and recodified at 38 C.F.R. § 20.101(c)-
(d).  66 Fed. Reg. 53,339, 53, 340 (October 22, 2001).  

All claimants have the right to appeal a determination made 
by the RO that the Board does not have jurisdictional 
authority to review a particular issue.  This includes 
questions relating to the timely filing and adequacy of the 
NOD and Substantive Appeal.  Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decisions with respect to its jurisdiction.  
38 C.F.R. § 20.101(c) (2002).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including but not limited to, determining whether NODs and 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the RO 
addressed such questions(s).  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2002).

A claimant must file the substantive appeal within 60 days 
from the date the SOC was mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002).  



Additionally, if a claimant has not yet perfected an appeal 
and a SSOC is issued in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(c) (2002) 
require that VA give the claimant at least 60 days from the 
mailing date of the SSOC to respond and perfect an appeal 
with respect to the additional issue, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).

Analysis

On receipt of a substantive appeal, the Board must review all 
issues which are reasonably raised from a liberal reading of 
the substantive appeal.  This liberal reading includes issues 
raised in all documents or oral testimony submitted prior to 
the Board's decision.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  However, the "liberal reading" requirement does 
not require the Board to conduct an exercise in prognostician, 
but only requires that it consider all issues reasonably 
raised by the substantive appeal.  There must be some 
indication that the appellant wishes to raise a particular 
issue before the Board.  The indication need not be expressed 
or highly detailed but must only reasonably raise the issue.  
Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  

Here though, there was no such liberal expression in the 
December 1996 
VA Form 21-4138 at issue.  The veteran did not indicate or 
otherwise suggest an intent to complete (i.e., "perfect") 
his appeal to the Board for service connection for PTSD.  
Rather, even liberally construed, his December 1996 VA Form 
21-4138 merely was intended to clarify what evidence was 
either on file or considered by the RO.  And even after the 
RO cleared that up for him in the January 30, 1997, letter, 
there was no subsequent further communication from him 
addressing the issue of his purported entitlement to VA 
benefits for PTSD within the period required for perfecting 
his appeal to the Board.



The submission of additional evidence in December 1996 was 
just as the veteran routinely had done previously-as 
evidenced by his prior established tendency to submit 
voluminous duplicate copies of evidence already on file.  And 
even in 1996, the mere submission of additional evidence, 
alone, did not extend the time limit for completing an appeal 
to the Board.  See 38 C.F.R. § 20.304 (1996).  Thus, there 
was no reason to believe that his submission in December 1996 
was anything different or more than he had done on numerous 
other prior occasions.

There are, as mentioned earlier, certain instances when the 
submission of additional evidence can extend the time limit 
for perfecting an appeal to the Board.  But there are 
controlling circumstances that limit application of this 
exception.

38 C.F.R. § 20.302(b)(2) indicates that if (i) a claimant 
submits additional evidence within 1 year of the date of 
mailing of the notification of the determination being 
appealed, and (ii) that evidence requires, in accordance with 
38 C.F.R. § 19.31 of this title, that the claimant receive a 
SSOC, then the time to submit a Substantive Appeal shall not 
end sooner than 60 days after the date of mailing the SSOC, 
even if the 60-day period extends beyond the expiration of 
the 1-year appeal period.

38 C.F.R. § 19.31 also provides that a SSOC will be furnished 
to the appellant and his or her representative, if any, when 
additional pertinent evidence is received after the SOC or 
the most recent SSOC, when a material defect in the SOC or 
prior SSOC is discovered, or when, for any other reason, the 
SOC or a prior SSOC is inadequate.

Furthermore, 38 C.F.R. § 19.30(b)(1) (2002) indicates the RO 
will furnish the appellant and his or her representative, if 
any, a SSOC if:  (1) the RO received additional pertinent 
evidence after a SOC or the most recent SSOC was issued 
and before the appeal is certified to the Board.



In the specific case at hand, however, the additional 
evidence attached to the December 1996 VA Form 21-4138 was 
merely duplicate evidence that was previously on file and, in 
fact, already considered when deciding the claim.  
Thus, it was not "additional pertinent" evidence requiring 
the RO to issue another SSOC that, in turn, would have 
created another 60-day extension in which to file a timely 
Substantive Appeal.  And since the RO sent the veteran the 
letter in January 1997 assuring him that it already had the 
information he provided on file, and already had considered 
it too, there is even less justification for concluding that 
he was entitled to an extension for perfecting his appeal.

Finally, an extension of the usual 60 day-period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
SSOC when such a response is required, may be granted for 
good cause.  But a request for such an extension must be 
in writing and must be made prior to expiration of the time 
limit for filing the Substantive Appeal or the response to 
the SSOC.  The request for an extension also must be filed 
with the VA office (which here was the RO in Columbia) 
from which the claimant received notice of the determination 
being appealed, unless notice has been received that the 
applicable records have been transferred to another VA 
office.  A denial of a request for an extension, just like 
most other issues, may be appealed to the Board.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.303 (2002).  But the veteran did 
not request any such extension to perfect his appeal to the 
Board, either expressly or by implication.

VA regulations require that a substantive appeal consists of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2002).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, the claimant is 
statutorily barred from appealing the RO's decision in 
question.  Roy v. Brown, 5 Vet. App. 554 (1993); see also YT 
v. Brown, 9 Vet. App. 195 (1996).  



In this case, the RO clearly notified the veteran of the 
February 1996 rating decision that denied his claim for 
service connection for PTSD.  That was done by way of the 
February 27, 1996, letter.  And after receiving his NOD in 
September 1996, the RO sent him a SSOC on November 19, 1996, 
to is current address of record, and that SSOC included a 
discussion of the merits of his claim for service connection 
for PTSD.  It also apprised him of what additional steps he 
needed to take to perfect his appeal to the Board on this 
specific issue-that being, file a timely substantive appeal 
within 60 days from the issuance of that SSOC.  38 C.F.R. 
§ 20.302(c).  He did not, however.

In the absence of receipt of a timely and adequate 
substantive appeal pertaining to the RO's February 1996 
denial of the claim for service connection for PTSD, 
the Board simply does not have jurisdiction address the 
merits of this claim.  Instead, it must be dismissed.


ORDER

Having failed to perfect a timely appeal to the February 1996 
rating decision denying service connection for PTSD, this 
claim is dismissed.  


	                        
____________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

